 Case 4:21-cv-10535-SDD-DRG ECF No. 1, PageID.1 Filed 03/10/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


MICHELLE ANDERSON, an individual

                   Plaintiff,                    Case No.
                                                 Hon.
      v.

CROTHALL HEALTHCARE INC., a
foreign corporation,

                   Defendant.
                                                                               /

Joel B. Sklar (P38338)
LAW OFFICES OF JOEL B. SKLAR
Attorney for Plaintiff
500 Griswold, Suite 2450
Detroit, MI 48226
313-963-4529 / 313-963-9310 (fax)
joel@joelbsklarlaw.com
                                                                               /

                     COMPLAINT AND JURY DEMAND

      Plaintiff Michelle Anderson files this Complaint and Jury Demand against

Defendant Crothall Healthcare Inc., a foreign corporation, and says:

      1.    This is an action filed pursuant to the Fair Labor and Standards Act

(FLSA), being 29 U.S.C. § 201 et seq., and stems from Defendant Crothall

Healthcare Inc., failure to pay Plaintiff Michelle Anderson her earned overtime.
 Case 4:21-cv-10535-SDD-DRG ECF No. 1, PageID.2 Filed 03/10/21 Page 2 of 8




When Plaintiff complained about her unpaid discharge, she was unlawfully

disciplined and discharged.

       2.    Plaintiff Michelle Anderson is a resident of Oakland County, Michigan

and transacts business in this Judicial District.

       3.    Defendant Crothall Healthcare Inc. (“Crothall”) is a foreign corporation

which transacts business in Wayne County, Michigan which is in this Judicial

District.

       4.    This Court has jurisdiction over Plaintiff’s federal claims pursuant to

28 USC §1331.

       5.    Pursuant to 28 USC §1391 venue is proper in this Court as all the acts,

transactions and events which give rise to this case all took place in Wayne County,

Michigan which is in this Judicial Circuit.

                           COMMON ALLEGATIONS

       6.    Defendant Crothall provides, among other things, cleaning services to

hospitals.

       7.    On September 14, 2020, Plaintiff began her job with Defendant

Crothall in environmental services (i.e., “Housekeeping”) where her job was to track

beds (DMC Sinai-Grace) so when a patient was discharged, their hospital room

could be cleaned and used for another patient.




                                           2
 Case 4:21-cv-10535-SDD-DRG ECF No. 1, PageID.3 Filed 03/10/21 Page 3 of 8




      8.     Plaintiff was an hourly employee to whom none of the exemptions of

the FLSA overtime provisions applied.

      9.     Adesoji Adeyinka was Plaintiff’s direct supervisor and Crothall’ s

“Director of Operations” for environmental services.

      10.    In early November of 2020, Plaintiff informed Adesoji Adeyinka she

had not received all of her earned overtime.

      11.    Adeyinka was not pleased with Plaintiff and made his displeasure

known to her.

      12.    On or about November 14, 2020, Plaintiff sent Adeyinka an email about

her unpaid overtime.

      13.    On or about November 14, 2020, Plaintiff also emailed Cothrall Human

Resources contact, Travis Leap, about her unpaid overtime.

      14.    On November 22, 2020, Plaintiff again emailed Adeyinka about her

unpaid overtime.

      15.    On November 25, 2020, Plaintiff received a written discipline from

Adeyinka despite the fact Plaintiff had violated no work rule or policy.

      16.    On November 29, 2020, Plaintiff emailed Cothrall Human Resources

contact Travis Leap and, among other things, informed him of Adeyinka’s retaliation

in response to her complaints about her unpaid overtime.




                                         3
 Case 4:21-cv-10535-SDD-DRG ECF No. 1, PageID.4 Filed 03/10/21 Page 4 of 8




       17.   On November 30, 2020, Plaintiff emailed Leap about the unlawful

disciplines issued by Adeyinka and told Leap Adeyinka “is trying to fire me with

know [sic] just cause other than not giving me the hours I worked for.”

       18.   On December 14, 2020, Plaintiff was written up for another bogus

violation and discharged.

       19.   As of the date of filing, Plaintiff had not received her unpaid overtime.

                                     COUNT I

                 UNPAID WAGES AND OVERTIME UNDER
                THE FAIR LABOR STANDARDS ACT (FLSA)

       20.   Plaintiff reasserts each of the above allegations, word for word and

paragraph for paragraph.

       21.    Defendant Crothall is engaged in commerce as defined in 29 USC §§

206(a) and 207(a), and otherwise subject to wage and hour provisions of Federal

law.

       22.    The FLSA, 29 U.S.C. § 201 et seq., applied to Plaintiff through her

employment with Defendant Crothall, her employer under the FLSA. There is no

exception under the FLSA that allows Defendant Crothall to shirk its legal duty to

honor the overtime provisions of the FLSA.

       23.    Plaintiff was a non-exempt, hourly employee.

       24.    Defendant Crothall was bound to pay, and Plaintiff was entitled to

receive, minimum statutory rates of pay for all periods of employment, including

                                          4
 Case 4:21-cv-10535-SDD-DRG ECF No. 1, PageID.5 Filed 03/10/21 Page 5 of 8




overtime pay.

      25.       Defendant Crothall failed to pay Plaintiff overtime as required under

the FLSA.

      26.       Defendant Crothall’s failure to pay Plaintiff overtime was an

intentional or willful violation of Federal wage and hour laws.

      27.       As a direct and proximate result of Defendant Crothall’s actions

described above, Plaintiff has suffered loss of income and is entitled to

compensation, together with civil penalties, attorneys’ fees, and all available legal

and equitable remedies.

                                     COUNT II

                 RETALIATION IN VIOLATION OF THE FLSA

      28.       Plaintiff reasserts each of the above allegations, word for word and

paragraph for paragraph.

      29.       The FLSA prohibits retaliation against an employee, like Plaintiff,

who raises a complaint about unpaid overtime. 29 U.S.C. § 215(a)(3).

      30.       Plaintiff engaged in protected activity under the FLSA when she

objected to Defendant Crothall’s refusal to pay her overtime.

      31.       Defendant Crothall knew about Plaintiff’s objections because she told

them verbally and in writing.

      32.       Plaintiff suffered an adverse employment action under the FLSA when


                                          5
 Case 4:21-cv-10535-SDD-DRG ECF No. 1, PageID.6 Filed 03/10/21 Page 6 of 8




Defendant Crothrall, through its agents and employees--Adeyinka and/or Leap--

unlawfully disciplined and discharged her because of her protected activity.

      33.     A causal connection exists between Plaintiff’s protected activity and

the adverse employment actions identified above.

      34.     Defendant Crothall’s retaliatory discharge was willful and intentional.

      35.     As a direct and proximate result of Defendant Crothall’s violation of

the FLSA, Plaintiff suffered economic and non-economic damages emotional

distress, humiliation, mortification, embarrassment, loss of the enjoyments of life

and other injuries that will continue through and beyond this litigation.

                                    DAMAGES

      Plaintiff demands judgment against Defendant Crothall Healthcare Inc.,

including the following legal relief, in whatever amount she is found to be entitled:

              A.    Actual damages;

              B.    Exemplary damages;

              C.    Statutory damages;

              D.    Liquidated damages;

              E.    Punitive damages;

              F.    Any civil fine or penalty available under law;

              G.    Interest; and

              H.    Costs and statutory attorney fees.


                                          6
 Case 4:21-cv-10535-SDD-DRG ECF No. 1, PageID.7 Filed 03/10/21 Page 7 of 8




      Plaintiff demands judgment against Defendant Crothall Healthcare Inc.

including the following equitable relief:

              A.    A declaratory judgment establishing that Defendant violated
                    Plaintiffs’ rights;

              B.    Reinstatement;

              C.    Disgorgement of profits;

              D.    An injunction prohibiting further unlawful acts;

              E.    Interest;

              F.    Costs and statutory attorney fees; and

              G.    Any other equitable relief appears appropriate.


                                                Respectfully submitted,

                                                s/ Joel B. Sklar
                                                Joel B. Sklar (P38338)
                                                500 Griswold, Suite 2450
                                                Detroit, MI 48226
                                                313-963-4529
                                                Attorney for Plaintiff
Dated: March 10, 2021                           Joel@joelbsklarlaw.com




                                            7
Case 4:21-cv-10535-SDD-DRG ECF No. 1, PageID.8 Filed 03/10/21 Page 8 of 8




                        DEMAND FOR JURY TRIAL

    Plaintiff demands a jury trial of this cause of action.

                                            Respectfully submitted,

                                            s/ Joel B. Sklar
                                            Joel B. Sklar (P38338)
                                            500 Griswold, Suite 2450
                                            Detroit, MI 48226
                                            313-963-4529
                                            Attorney for Plaintiff
Dated: March 10, 2021                       Joel@joelbsklarlaw.com




                                        8
